DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1: Line 1 recites “sun gear shaft”, “spline shaft”, and “wind turbine”. This should recite “a sun gear shaft”, “a spline shaft”, and “a wind turbine”.  Likewise, line 3 should recite “the sun gear shaft” and line 5 should recite “the spline shaft”. 
Regarding claim 10: Line 1 recites “a second bolt”, however, a first bolt hasn’t been introduced until claim 3.  It appears claim 10 may have meant to depend on claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (“Gong”; CN 109899503 A, translation attached).
Regarding claim 1: Gong discloses an assembly structure of sun gear shaft and spline shaft of a gearbox for wind turbine (Fig. 1 and Fig. 2), comprising: 
a sun gear shaft (20); 
a spline shaft (10), wherein the spline shaft is a hollow shaft, one end of the sun gear shaft is inserted into the spline shaft, and the one end of the sun gear shaft inserted into the spline shaft is connected to the spline shaft through a spline pair (inherent); 
a mechanical pump drive gear (40), wherein the mechanical pump drive gear is mounted at one end of the spline shaft (as shown in Fig. 1); and 
a distance ring (30), wherein the distance ring is disposed in the spline shaft (as shown in Fig. 2), one end of the distance ring abuts against an inner side of the mechanical pump drive gear and is securely connected to the mechanical pump drive gear (as they are rotating together), and another end of the distance ring is spaced from the one end of the sun gear shaft in the spline shaft (as shown in Fig. 2).
Gong does not explicitly disclose and an inner diameter of the mechanical pump drive gear is less than an inner diameter of the spline shaft.
However, this is merely a design choice that the skilled artisan would find obvious to try as there are a set number solutions – the inner diameter being greater than or less than – that would result in a reasonable expectation of success.

Regarding claim 2: Gong discloses the distance ring (30) includes a distance ring side wall parallel to the spline shaft (10) and a distance ring bottom perpendicular to the spline shaft; the distance ring side wall abuts against the inner side of the mechanical pump drive gear (40) and is securely connected to the mechanical pump drive gear; and the distance ring bottom is spaced from the one end of the sun gear shaft in the spline shaft (20).
Regarding claim 4: Gong discloses a gap (at 52) is disposed between an outer surface of the distance ring and an inner wall of the spline shaft, and the mechanical pump drive gear is provided with a first oil drain hole (52) that is disposed at a position corresponding to the gap (referred to as “oil return hole”, page 2 of translation, first two paragraphs).
Regarding claim 5: Gong discloses a shoulder is disposed in the spline shaft, the sun gear shaft is provided with a step surface matched with the shoulder (at 13), and the shoulder abuts against the step surface so that the sun gear shaft is axially positioned (as this is the configuration depicted in Fig. 1).
Regarding claim 6: Gong discloses the shoulder is located between the spline pair and the distance ring (30) a second oil drain hole (41) is disposed on the shoulder, and the second oil drain hole is disposed along an axial direction of the spline shaft (as shown in Fig. 2).
Regarding claim 9: Gong discloses a first gear, an output shaft and a mechanical pump, wherein the first gear is meshed with the mechanical pump drive gear, one end of the output shaft is connected to the first gear, and another end of the output shaft is connected to the mechanical pump (as the sun gear is meshed with the pump gear, the inherently must be an intermediate gear and a pump).
Regarding claim 10: Gong discloses a second bolt, wherein the mechanical pump drive gear is mounted on the spline shaft through the second bolt (as bolts are common connectors).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gong, in view of Yue et al. (“Yue”; CN 104930173 A, translation attached).
Regarding claim 7: Gong discloses wherein the sun gear shaft is a hollow shaft (Fig. 1), but does not explicitly disclose a tube shaft is inserted into a shaft hole of the sun gear shaft.
However, Yue teaches a tube shaft is inserted into a shaft hole of the sun gear shaft (translation second page, halfway down “a hollow cable tube is in [a] hole [that] passes [through] the sun wheel”).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the hole in the sun gear of Gong to include the tube shaft taught by Yue in order to allow for electronic cables to pass through the gearing system. 
Regarding claim 8: Gong modified by Yue discloses an inner diameter of the distance ring is greater than an outer diameter of the tube shaft (as the tube shaft would pass through the distance ring gear).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the structure of claim 3, specifically comprising:
a first bolt hole is disposed at an end of the distance ring side wall connected to the mechanical pump drive gear, the first bolt hole is disposed along an axial direction of the distance ring, in the context of the other components in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN GUGGER/Primary Examiner, Art Unit 2832